Citation Nr: 1401723	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  04-16 686A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  What evaluation is warranted for residuals of a left orchiectomy for the period beginning March 20, 2009?


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel

INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California.

The Veteran testified before the undersigned Veterans Law Judge at a March 2012 Travel Board hearing; a transcript of that hearing is of record.

In June 2012 and April 2013, the Board remanded the claims to the RO, via the Appeals Management Center (AMC), for additional development.  For the reasons stated below, the RO/AMC complied with the Board's remand instructions.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran has not had a right ear hearing loss disability for VA compensation purposes since filing his claim.

2.  Since March 20, 2009, the date of the Veteran's left orchiectomy, his right testis has been neither absent nor nonfunctioning.



CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in or aggravated by service and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

2.  Since March 20, 2009, the criteria for a rating higher than 10 percent for residuals of a left orchiectomy have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.115a, 4.115b, Diagnostic Codes 7524, 7525 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

With regard to the rating claim, as service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.   

With regard to the service connection claim, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2003 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  Subsequent letters explained how disability ratings and effective dates are determined.  The claim was readjudicated in August 2013 following the Board's April 2013 remand instructions. 
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  This included an August 2013 VA examination conducted pursuant to the Board's April 2013 remand instructions, as discussed below.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  As instructed by the Board in its April 2013 remand, the RO/AMC obtained the outstanding VA treatment records.

The Board will therefore proceed to the merits of the appeal.

Analysis

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In Walker, the Federal Circuit noted without extensive discussion that because the Veteran sought entitlement to service connection for bilateral hearing loss disability, a disease not listed as a chronic disease in the statute or regulation, the chronicity and continuity provisions of 38 C.F.R. § 3.303(b) were inapplicable.  Id. at 1340.  The Federal Circuit reaffirmed this view in an unpublished decision.  See Jackson v. Principi, No. 2012-7179, 2013 WL 2461843, at *3-4 (Fed. Cir. June 10, 2013).

VA policy, however, is to consider sensorineural hearing loss as an organic disease of the nervous system, which is one of the chronic diseases listed in the statute and regulation.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (sensorineural hearing loss is an organic disease of the nervous system).  See also VA Adjudication Manual Rewrite, M21-1MR III.iv.4.B.12.a (June 5, 2012) ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R. 3.309(a)").  The Board will therefore consider the Veteran's claim to pertain to a chronic disease.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Hearing loss does not constitute a disability if it does not meet the threshold requirements for 38 C.F.R. § 3.385.  Palczewski v. Nicholson, 21 Vet. App. 174, 179-80 (2007).

Whether service connection is claimed on a direct, presumptive, or any other basis, a necessary element for establishing such a claim is the existence of a current disability.   Degmetich v. Brown, 104 F. 3d 1328 (1997) (38 U.S.C.A. § 1110 of the statute requires the existence of a present disability for VA compensation purposes).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claim for service connection for bilateral hearing loss disability in February 2003.  Service connection for left ear hearing loss disability has been granted.  Service connection for right ear hearing loss disability must be denied because the Veteran has not met the current disability requirement.

On the September 2012 VA audiological examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
15
15
25

The Maryland CNC speech recognition score for the right ear was 96 percent.

The Veteran's right ear scores on the September 2012 audiometric testing do not meet VA's definition of hearing loss disability because there was no auditory threshold at any of the relevant frequencies that was 40 decibels or greater, the thresholds for each relevant frequency were less than 26 decibels, and speech recognition scores using the Maryland CNC Test were greater than 94 percent.  Moreover, there are no other audiometric test scores reflecting that the Veteran has had a right ear hearing loss disability at any time since filing the February 2003 claim.  While lay evidence can be competent and sufficient to establish a diagnosis of a condition in certain circumstances, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), establishing a current hearing loss disability requires audiometric testing meeting specific criteria pursuant to the applicable regulation, and the Veteran is therefore not competent to provide a diagnosis of current right ear hearing loss disability.

As the preponderance of the evidence reflects that the Veteran has not had a right ear hearing loss disability at any time since filing the claim, the benefit of the doubt doctrine is not for application and the claim for service connection for right ear hearing loss disability must be denied.  38 U.S.C.A. § 5107(b).

Increased Rating

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's disability was initially characterized as left orchialgia and rated under 38 C.F.R. § 4.115b, Diagnostic Code 7525, applicable to chronic epididymo-orchitis.  Diagnostic Code 7525 provides that chronic epididymo-orchitis is to be rated as urinary tract infection.  As noted by the Board in its April 2013 remand, however, the Veteran underwent a left orchiectomy on March 20, 2009.  As of that date, 38 C.F.R. § 4.118, Diagnostic Code 7524, specifically applicable to removal of testis, would be the more appropriate diagnostic code under which to rated the Veteran's disability.  The issue on appeal has also been recharacterized accordingly.

Diagnostic Code 7524 provides a noncompensable rating for removal of one testis and a 30 percent rating for removal of both testes.  A Note to Diagnostic Code 7524 provides that where one testis is removed as a result of a service-connected disability, and the other testis is absent or nonfunctioning as a result of a nonservice-connected disability, a 30 percent disability evaluation will be assigned.  As noted by the Board in April 2013, the Veteran reported impotence, sexual dysfunction, and an inability to ejaculate, but there was no medical opinion as to the functionality of the remaining testis.  The Board therefore instructed that the July 2012 VA genitourinary examiner be asked for an addendum opinion on this question and that a new examination be performed if the examiner indicated that one was necessary.  The Board instructed that in rendering an opinion, the physician should discuss the Veteran's own lay reports of sexual dysfunction, impotence, and inability to ejaculate.

In August 2013, the July 2012 VA examiner wrote that, because there was no fertility testing of the right teste, the question could not be answered without further evaluation.  A new VA examination was therefore conducted later in August 2013.  The examiner noted that the Veteran reported having left testicular pain which was treated with an orchiectomy but the appellant did not have any complaints or problems with his right testicle.  The examiner also noted that the Veteran continued to report symptoms of impotence but he did not report symptoms of hypogonadism. 

After reviewing the claims file and examining the Veteran, the examiner wrote, "The patient specifically reports to me today he has no complaints associated with his right testicle or its functionality.  He does report having had (left) testicular pain exacerbated with ejaculation, but this was treated by (Long Beach) VA Urology with an orchiectomy in 2009.  Based on the available medical evidence, to include my interview and physical exam, there is no evidence to support a diagnosis R[ight] testicle functionality problems."

The above opinion is adequate and complied with the Board's remand instructions.  The August 2013 VA examiner specifically considered the Veteran's lay statements and concluded that there was no evidence to indicate that the right testis was nonfunctioning.  As the examiner explained the reasons for his conclusion based on an accurate characterization of the evidence of record, his opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  To the extent that the Veteran is competent to attribute his symptoms to the functionality of his right testis, the Board finds that the specific, reasoned opinion of the physician who conducted the August 2013 VA examination is of greater probative weight than the appellant's lay assertions.

As the weight of the evidence reflects that there is neither an absence nor malfunctioning of the Veteran's remaining testis, a rating higher than 10 percent is not warranted under Diagnostic Code 7524.  Given the Veteran's left orchiectomy, there is no other potentially applicable diagnostic code.

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the Veteran has symptoms that are not contemplated by the applicable rating criteria.  The evidence reflects, however, that these symptoms do not cause marked interference with employment or frequent hospitalization, and the Veteran's symptoms have not otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for left orchiectomy is not warranted.  38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for a higher rating for left orchiectomy at any time since March 20, 2009.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to service connection for a right ear hearing loss disability is denied.

For the period beginning March 20, 2009, entitlement to a rating higher than 10 percent for left orchiectomy is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


